LITTLETON, Judge (dissenting).
The total profit of $129,532.52 under the-contract of sale made in 1918 is not in question. The basis of the suit is that the contract obligation of the General Electric Company to pay plaintiff $850,090 in four equal installments of $212,500 in February, 1919', to-1922, inclusive, had no fair market price or-value in 1918 within timmeaning of the Revenue Act of 1918, for the reason that such deferred payments were not evidenced by negotiable notes and the contract of sale was-not assignable. In these circumstances it is-contended by plaintiff that “the total profit of $129,532.52 constitutes realized gain in 1922 on the receipt of the last installment payment” in which year he received the return of his investment of $1,120,467.48 in the property sold.
The defendant does not question the correctness of plaintiff’s computation, if he is-correct in claiming that he filed a sufficient claim for refund and that the contract obligation of the purchaser had no- fair market’ value in 1918 within the meaning of section-202 of the Revenue Act of 1918 (40 Stat. 1060).
The defendant contends, however, (1) that this suit is not based upon a ground stated in the claim for refund, and (2) that the-total of the deferred payments of $850,000' provided in the contract- of sale had a fair-market price or value in 1918 equal to the-full amount thereon.
On the first question the facts disclose-that in the audit of plaintiff’s return for 1918 the Commissioner determined a net profit to-the plaintiff of $129,532.52, and held that this-entire profit was taxable to the plaintiff in 1918, for the reason that the contract .obligation of the purchaser to make the deferred payments over a period of four years had -a fair market price of $850,000. Am additional tax was assessed on the basis of this determination, and in due time plaintiff filed a claim for refund, which was rejected. The principal ground upon which this claim for refund was based, and which was stated therein, was that the deferred payments provided in the contract, which were not represented by notes or other negotiable instruments, but were covered only by a contract containing clauses which, if violated over-a period by the plaintiff, would constitute a forfeiture of the payments which had not been made, did not constitute income until paid by the General Electric Company. In other words, plaintiff plainly alleged in sub-*1017stance in Ms claim that the Commissioner had erred in treating the contract obligation to make the deferred payments as the equivalent of the receipt of $850,000 in cash in 1918, because the contract was not assignable, and therefore had no fair market value, and “the deferred payments did not constitute income until paid.” The basis of this suit is that the deferred payments provided in the contract of sale did not constitute income until paid, and that no taxable gain arose from the transaction on the deferred payment basis until the total of the payments made equaled the cost of the property sold. Articles 4.4 and 46, Regulation 09. The statute and the regulations do not require a, technical construction of a claim for refund in determining whether the nature o£ the elaim asserted is sufficiently disclosed. On tho contra ry, the language used in stating the ground ox the claim should receive a reasonable rather than a strict and technical interpretation, and, in deciding whether the basis of a, elaim is sufficiently stated, due consideration should be given to tbe nature of the Commissioner’s determination giving rise to the elaim and to the basis of the decision rendered by Mm in determining the tax, the refund of which is claimed. The particular form of tho elaim for refund ought not to preclude the plaintiff from obtaining a refund of what was fairly shown by tbe facts to be due. In a proceeding for the refund of a tax alleged to have been erroneously collected in which the plaintiff has set forth, by way of a claim for refund, a plain statement of facts without technical formality and asks for a refund oh a general ground, or in an alternative or cumulative form, ho ought not to be held to the strict technical rules of pleading, but the Commissioner and the courts should give to his statement a liberal interpretation and afford Mm such relief as he may show himself substantially entitled to if witMn tbe fair scope of the elaim as exhibited by the facts set forth therein. In this instance there was no dispute as to the facts, and there is no contention that the facts were not fully and sufficiently stated in tho claim. The ComT missiouer determined the total profit derived from the sale, and held that, because there was a contract containing a promise to pay in tho future, the entire profit was the equivalent of cash, and therefore constituted net income for 1918. This the plaintiff denied in Ms claim, and contended in substance that the profit, wMch was represented by the deferred payments, was not the equivalent of cash in 1918, and did not represent taxable income until received. Upon consideration of the claim for refund, the Commissioner declined to change his first determination, and held that the entire profit was taxable in 1918 and rejected the elaim in full. It will thus be seen that tbe basis of this suit, that the excess of tho sales price over the cost basis was not taxable income in 1918, was fairly and reasonably disclosed in the elaim for refund. The Commissioner was not misled. The statute and the regulations, articles 44 and 46, Regulation 69', provided the method of determining the tax due and the year in which it was payable under the facts stated. Plaintiff in Ms elaim for refund proposed to the Commissioner a computation of tbe proportion of the total profit of $129',-532.52 taxable in each of the years 1918 to 1922, inclusive, on a strictly installment sales basis, as provided in section 212. (d) of the Revenue Act of 192,6 (26 USCA § 953 (d). This computation was not correct, inasmuch as the initial payment received by plaintiff in 1918, as evidenced by the facts found by the Commissioner and stated by the plaintiff in Ms refund claim, was more than 25 per cent, of the total sales price. But an erroneous computation of the tax is not fatal to a claim for refund, if it is otherwise sufficient, as I am convinced this claim, was.
Ordinarily, a complete statement of facts in a claim for refund would sufficiently disclose the nature of the claim, and this, I think, is true iu this ease. The facts stated in the elaim are the facts set forth in the petition, and the grounds disclosed and stated in the claim, i. e., that the Commissioner was wrong in deciding that the premise to pay the installments was the equivalent of cash and that such payments did not constitute income until received, are the grounds relied upon in this suit. It is easy to seo, I think, that the grounds upon which the plaintiff was relying in Ms elaim for refund were that the deferred payments of $850’,0001 were not income in 1918 and that the profit of $129,-532.52 was not taxable in that year. He claimed a refund of a certain amount, “or such greater amount as may be legally refundable,” and it has been uniformly held that in such circumstances the plaintiff is entitled to recover the correct overpayment. In the circumstances of this case I am. of opinion that the elaim for refund was sufficient to form the basis of the claim made in tMs suit.
The next question is whether the entire profit of $129,532,52 was taxable in 1918. I think it was not. Section 202 (b) of the Revenue Act of 1918 (40 Stat. 1060) pro*1018vides that: “When property is exchanged for other property, the property received in exchange shall for the purpose of determining gain or loss be treated as the equivalent of cash to the amount of its fair market value, if any.” Inasmuch as the purchase price of the property sold by plaintiff in 1918 was not paid in that year, he was not taxable upon any portion of the excess of the sales price over the cost basis, unless the cash and the fair market price or value of the property, i. e., the contract, exceeded the cost of the property sold. The fair market value is the price which property will bring when it is offered for sale by one who is willing, but who is not obliged, to sell, and is bought by one who is willing or desires to purchase, but is not compelled to do so. “Market value” implies the existence of a public of possible buyers at a fair price. The adjective “fair” emphasizes the idea of fairness inherent in this conception of market value, and excludes any possibility of a construction of the words “market value” with reference to a market in which or to circumstances under which, for any reason, a fair price could not be obtained. In view of the express provisions of the contract of sale in this ease that it could not be assigned by the plaintiff, it seems clear to us that it had no fair market value, for no one would wish to purchase an obligation or a contract which "he could not enforce. An assignee or purchaser under this contract would have acquired only a cause of aetion against the assignor. An assignment by plaintiff of his right under the contract to the future payments would not be enforceable against the General Electric Company in the hands of the assignee. I think it must therefore be admitted that no buyer at any price, much less a fair price, could have been found for the obligations of the General Electric Company for the deferred payments. Moreover, the obligations of the purchaser in this case to make the deferred payments were not unconditional. The plaintiff agreed not to engage in, assist, advise, contribute to, or be interested in, the manufacture or sale of incandescent lamps anywhere in the United States for a period of five years from the date of the last payment in February, 1923, and a failure on the part of either of them to abide by that agreement prior to the last installment payment would have constituted a breach of contract and would have rendered uncertain what, if any, future payments would be made. I am of opinion that the obligation of the General Electric Company amounted to nothing more than an account receivable. In G. G. M. 1387, vol. VI, 1 C. B. 48, it was held that the method to be employed in computing the profit to be reported in the ease of a casual sale of property when the initial payment exceeds one-fourth of the purchase price and the deferred payments are not represented by any notes or other evidence of indebtedness of the purchaser, the obligation of the-purchaser to make such payments being based solely on the promise to pay contained in the contract, is defined by articles 44 and 46,. Regulation 69, under the Revenue Acts of 1924 and 1926, and that the “terms ‘evidences of indebtedness of the purchaser and ‘obligations of the purchaser received by the vendor’ as used in arts. 44 and 46, respectively, clearly refer to something received by the-vendor to represent the promise or promises to pay contained in the contract of sale. If, therefore, the deferred payments are not represented by notes or other like obligations of' the purchaser, the cash received by a taxpayer on the cash receipts and disbursements basis should be applied against and reduce-the basis of the property sold and, if it is in excess of such basis, the excess should be reported as profit. When the deferred payments are received they should be applied against the reduced basis, if the initial payment was not in excess of the basis, and the-excess over the reduced basis or the total amount, received, as the case may be, should' be included in income for the year received.”' See Burnet v. Logan, 283 U. S. 404, 51 S. Ct.. 550, 75 L. Ed. 1143, T. D. 3921, vol. V, 2 C. B. 24. It may be admitted that, the purchaser in this ease being solvent, its promise to pay the specified amounts in future years-was, in a certain sense, of value to the plaintiff, but value which is based wholly on a right to receive something in the future is not taxable income within the meaning of section 202 (b) of the Revenue Act of 1918 unless the right to receive payment in the future can be said to be the equivalent of cash; that is, that said promise to pay can he immediately and readily converted into cash by the taxpayer. The deferred payments involved in this case were not represented by an unconditional contract of a kind that is freely sold -and dealt in. G. C. M. 3350, vol. VII, 1 C. B. 62. Charles C. Ruprecht, 16 B. T. A. 919; Id. (C. C, A.) 39 F.(2d) 458; W. A. Hoult et al., 23 B. T. A. 804.
Based upon the conclusion that the obligations of the General Electric Company for the deferred payments had no fair market value within the meaning of the Revenue Act, the payment in 1918 and those of subsequent years should be -applied against and reduce *1019the eost basis to the plaintiff of the property sold. Plaintiff did not receive the return of his costs until 1922, and the total profit of $129,532.52 therefore constituted realized gain in .1922 upon receipt of the last installment payment of $212,500 as contended by plaintiff. Although the statute of limitation with reference to 1922 had expired when plaintiff filed his claim for refund in January, 1928, he offered to make proper return of the profit as income for the year to which it was properly attributable, but a court cannot require that this be done. The year 1922 is not involved in this proceeding, and the record does not contain sufficient information upon which a determination may be made as to whether a credit may now he made against the tax due on the profit for 1922.
I am of opinion that plaintiff is entitled to recover the overpayment of $84,150.25 for 1918, with interest at 6 per cent, per annum, as provided by law.
WILLIAMS, Judge, concurs in this dissenting opinion.